--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT AGREEMENT

THIS AGREEMENT dated effective the 22nd day of July, 2013

AMONG:

KALAMALKA PARTNERS LTD., 101-2903 35th Avenue, Vernon, BC, V1T 2S7

(the “Agent”)

AND:

NAKED INC., formerly known as Naked Boxer Brief Clothing Inc., of 2-34346
Manufacturers Way, Abbotsford, BC V2S 7M1

(“Naked”)

AND:

NAKED BRAND GROUP INC., formerly known as Search By Headlines.com Corp, of
2-34346 Manufacturers Way, Abbotsford, BC V2S 7M1

(“NBGI” and, together with Naked, the “Borrowers”)

AND:

Each of the lenders set out in Schedule A to this Agreement

(each a “Lender” and collectively, the “Lenders”)

WHEREAS:

A.          the parties entered into an agency and interlender agreement dated
August 10, 2012 (the “Agency Agreement”) in connection with certain loans from
the Lenders to the Borrowers, as facilitated by the Agent;

B.          the parties wish to amend the Agency Agreement as set forth in this
Agreement;

NOW THEREFORE this Agreement witnesses that in consideration of the mutual
covenants and agreements hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE 1
CONSTRUCTION


1.1          Definitions. In this Agreement and any amendments hereto, except as
otherwise expressly provided or as the context otherwise requires, capitalized
terms not defined herein shall have the meanings ascribed to such terms in the
Agency Agreement and the schedules thereto (if any), as amended, restated, or
otherwise modified from time to time.

1

--------------------------------------------------------------------------------

1.2          Interpretation. Except as otherwise expressly provided or as the
context otherwise requires, the following principles of interpretation shall
apply to this Agreement.

  (a)

"This Agreement" means this amendment agreement as from time to time
supplemented or amended by one or more agreements entered into pursuant to the
applicable provisions of this Agreement together with all schedules and other
attachments to it.

        (b)

Headings are inserted for convenience only and are not intended as a guide to
interpretation of this Agreement.

        (c)

The word "including", when following any general term or statement, is not to be
construed as limiting the general term or statement to the specific items or
matters set forth or to similar items or matters, but rather as permitting the
general term or statement to refer to all other items or matters that could
reasonably fall within the broadest possible scope of the general term or
statement.

        (d)

Words importing the masculine gender include the feminine or neuter, words in
the singular include the plural, words importing a corporate entity include
individuals, and vice versa.

1.3          Schedules. The list of Lenders set out as Schedule A to this
Agreement is incorporated into and forms a part of this Agreement.

ARTICLE 2
AMENDMENTS TO AGENCY AGREEMENT


2.1          Change of Party Names. The parties hereby agree that all references
to “SBH” in the Agency Agreement are deleted and replaced with “NBGI” to reflect
the change of name of Search By Headlines.com Corp. to Naked Brand Group Inc.
The parties further agree that, for greater certainty, all references to “Naked”
in the Agency Agreement are references to Naked Inc., formerly Naked Boxer Brief
Clothing Inc.

2.2          Warrant Expiry. The parties hereby agree that Section 7A of the
Agency Agreement is deleted and replaced with:

“Concurrently with the issuance of the Notes, NBGI shall issue the following
warrants (the “Warrants”):

  (a)

50,000 warrants entitling the holders thereof to purchase one (1) Common share
with a par value of $0.001 in the capital of NBGI at a price of twenty-five
cents (USD$0.25) per share until the earlier of 4:00 p.m. Pacific time on August
10, 2017 and the occurrence of certain events set out in the form of certificate
for the Warrants mutually agreed to by the Agent and NBGI, to be issued to the
following holders:

          (1)

David Lund – 25,000 warrants;

          (2)

Bryce Stephens – 12,500 warrants; and

          (3)

John Nelson – 12,500 warrants.

          (b)

150,000 warrants entitling the holders thereof to purchase one (1) Common share
with a par value of $0.001 in the capital of NBGI at a price of twenty-five
cents (USD$0.25) per share until the earlier of 4:00 p.m. Pacific time on
following August 10, 2018 and the occurrence of certain events set out in the
form of certificate for the Warrants mutually agreed to by the Agent and NBGI,
to be issued to the following holders:

2

--------------------------------------------------------------------------------


  (1)

Darroch Investments Ltd. – 25,000 warrants;

          (2)

Laurie Darroch – 100,000 warrants; and

          (3)

Cathryn Jean Cope – 25,000 warrants.

          (c)

400,000 transferable warrants entitling the holders thereof to purchase one (1)
Common share with a par value of $0.001 in the capital of NBGI at a price of
twenty-five cents (USD$0.25) per share until the earlier of 4:00 p.m. Pacific
time on August 10, 2017 and the occurrence of certain events set out in the form
of certificate for the Warrants mutually agreed to by the Agent and NBGI, to be
issued to the following holder:

          (1)

Kalamalka Partners Ltd. – 400,000 warrants.

          (d)

the Loan Facilitation Warrants, being 48,000 transferable warrants entitling the
holders thereof to purchase one (1) Common share with a par value of $0.001 in
the capital of NBGI at a price of twenty-five cents (USD$0.25) per share until
the earlier of 4:00 p.m. Pacific time on August 10, 2017 and the occurrence of
certain events set out in the form of certificate for the Warrants mutually
agreed to by the Agent and NBGI, to be issued to the following holder:

          (1)

Kalamalka Partners Ltd. – 48,000 warrants.

          (e)

100,000 warrants entitling the holders thereof to purchase one (1) Common share
with a par value of $0.001 in the capital of NBGI at a price of fifty cents
(USD$0.50) per share until the earlier of 4:00 p.m. Pacific time on the next
Business Day following August 10, 2018 and the occurrence of certain events set
out in the form of certificate for the Warrants mutually agreed to by the Agent
and NBGI, to be issued to the following holders:

          (1)

Darroch Investments Ltd. – 25,000 warrants;

          (2)

Laurie Darroch – 50,000 warrants; and

          (3)

Cathryn Jean Cope – 25,000 warrants.

          (f)

500,000 transferable warrants entitling the holders thereof to purchase one (1)
Common share with a par value of $0.001 in the capital of NBGI at a price of
fifty cents (USD$0.50) per share until the earlier of 4:00 p.m. Pacific time on
the next Business Day following August 10, 2017 and the occurrence of certain
events set out in the form of certificate for the Warrants mutually agreed to by
the Agent and NBGI, to be issued to the following holders:

          (1)

Kalamalka Partners Ltd. – 500,000 warrants.”

3

--------------------------------------------------------------------------------

2.3          Further Advances. The parties hereby agree that Section 17.15 of
the Agency Agreement is deleted and replaced with:

“The Agent has no obligation to arrange for the Lenders or alternate lenders to
advance monies or otherwise extend credit to the Borrowers.”

2.4          Subsequent Rounds. The parties hereby agree that Section 17.19 of
the Agency Agreement is deleted and replaced with:

“The Agent will have a first right of refusal to arrange subsequent comparable
debt financing for the Borrowers for a period of two (2) years from the date of
the first advance under the Loan Documents (the “RFR Period”). During the RFR
Period, the Borrowers shall present any offer(s) of debt financing to the Agent
and the Agent shall have 72 hours from receipt of such offer(s) to advise the
Borrowers if the Agent wishes to exercise its right of first refusal and arrange
for comparable financing for the Borrowers. Additionally, during the one (1)
year period following the RFR Period, the Borrowers shall communicate their
requirements for debt financing to the Agent and provide the Agent with the
opportunity to provide a proposal to the Borrowers with respect to such debt
financing. Any additional debt financing shall be on such terms as agreed
between the lending parties and the Borrowers.

ARTICLE 3
GENERAL PROVISIONS


3.1          Confirmation of Terms. The parties hereby confirm that all other
provisions of the Agency Agreement remain in force as set out in the original
document.

3.2          Counterparts. This Agreement may be signed in any number of
counterparts including, without limitation, by facsimile or e-mail, and all such
counterparts will be taken to comprise a single agreement.

IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set out above.

KALAMALKA PARTNERS LTD.   DARROCH INVESTMENTS LTD. by its authorized signatory:
  by its authorized signatory:        /s/ David Willis   /s/ Gregory Darroch
David Willis, Director   Gregory Darroch, Director       NAKED INC.   /s/ David
Lund by its authorized signatory:   DAVID LUND       /s/ Alexander McAulay   /s/
Bryce Stephens Alexander McAulay, CFO   BRYCE STEPHENS

4

--------------------------------------------------------------------------------


NAKED BRAND GROUP INC. by its authorized signatory: /s/ John Nelson      JOHN
NELSON        /s/ Alexander McAulay   /s/ David Willis Alexander McAulay, CFO  
DAVID WILLIS

5

--------------------------------------------------------------------------------

SCHEDULE A

LENDERS

Darroch Investments Ltd.

David Lund

Bryce Stephens

John Nelson

David Willis

6

--------------------------------------------------------------------------------